 

EXHIBIT 10.2
 
CONFIDENTIAL & PURSUANT TO COMMON INTEREST PRIVILEGE
 
March 29, 2011
 
Mr. Barney Harford
Chief Executive Officer
Orbitz Worldwide, LLC
500 W. Madison St., Suite 1000
Chicago, IL 60661
 
RE: Agreement Relating to AA Ticketing Authority dated February 1, 2011 between
Travelport,
LP (“Travelport”) and Orbitz Worldwide, LLC (“OWW”) (the “AA Ticketing Authority
Agreement”)
 
Dear Barney:
 
Travelport and OWW' agree to amend the AA Ticketing Authority Agreement as set
forth herein.
 
1.
Travelport and OWW agree to delete Section 4 of the AA Ticketing Authority
Agreement in its entirety and to replace it with the following:

 
“4.    Effectiveness. This Agreement shall become effective as of the Effective
Date and shall continue to be in effect until the earliest of (a) August 31,
2011, (b) the date, if any on which OWW's ticketing authority is reinstated by
AA for Orbitz.com, or (c) the date, if any, that (i) the Audit Committee of the
Board of Directors of OWW (the “Audit Committee”), acting reasonably and in good
faith, shall determine that OWW and AA are engaged (directly or indirectly) in
discussions that are reasonably likely to result in OWW having a Direct Connect
(as defined in the Subscriber Agreement) relationship with AA, or (ii) OWW
consummates a Direct Connect relationship (directly or indirectly) with AA. OWW
shall ensure that the Audit Committee will diligently monitor any discussions
that OWW may have regarding a potential Direct Connect relationship with AA and
will make a determination such as described in clause (c)(i) of the previous
sentence as soon as such a determination is reasonably justified. In addition,
OWW will notify Travelport immediately if any of the events described in
clauses (a), (b), (c)(i) and (c)(ii) of the first sentence of this Section 4
occurs, in which event, effective as of the date of the earliest of such event,
this Agreement shall be terminated and of no further force and effect.”
 
 
All other terms of the AA Ticketing Authority Agreement shall remain unchanged.
 
The parties have caused this letter agreement to be executed by the signatures
of their respective authorized representatives.
 
 
 
Orbitz Worldwide, LLC
 
Travelport, LP
 
/s/ Barney Harford
 
/s/ Travis Christ
 
Name: Barney Harford
 
Name: Travis Christ
 
Title: CEO
 
Title: President, Americas
 
Date: 3/28/11
 
Date: 3/29/11
 

 
 

 